Citation Nr: 1638531	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-17 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for a left knee disability.

2.  Entitlement to service connection for nerve dysfunction of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel



INTRODUCTION

The Veteran served on active duty from April 2004 to February 2006.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  During service the Veteran underwent an ACL reconstruction of the left knee and trephination of the lateral meniscus.  

2.  For the entire rating period on appeal, the Veteran's left knee disability has been manifested by normal extension, with flexion, at worst, to 135 degrees, but with: lateral instability; ongoing pain; tenderness; locking; disturbance of locomotion; and interference with sitting, standing and/or weight bearing.

3.  The Veteran does not have a currently diagnosed nerve dysfunction disability of the left lower extremity.


CONCLUSIONS OF LAW

1.  For the entire rating period on appeal, the criteria for a disability rating of 20 percent for the Veteran's left knee disability (residuals of meniscal tear) have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2015).

2.  For the entire rating period on appeal, the criteria for a separate disability rating of 10 percent for the Veteran's left knee disability (lateral instability associated with  ACL impairment) have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

3.  The criteria for service connection for nerve dysfunction disability of the left lower extremity have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. A . §§ 5102, 5103, 5103A, 5107, 5126 (West 2014);
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence. 38 U.S.C. A . § 5103 (a); 38 C.F.R. § 3.159 (b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159 (b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the RO provided notice to the Veteran in May 2011.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

VA satisfied its duty to assist the Veteran in the development of his claim.  
In March 2012, the Veteran was provided with VA examinations (knee and peripheral nerve) and the reports have been associated with the record.  See 
38 U.S.C. A . § 5103A; 38 C.F.R. §§ 3.159 (c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board finds the VA examinations were as adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiners personally interviewed and examined the Veteran, reviewed VA electronic medical records, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  

In the August 2016 Written Brief Presentation, the Veteran's Accredited Representative argued that the March 2012 examination report was inadequate because it was too old to provide a contemporaneous evaluation of the level of severity; and that it was contradictory concerning whether a separately existing or diagnosed nerve disability has been affecting the left knee.  In response, to the extent the examination is not felt to be contemporaneous, there is no prejudice to the Veteran because the decision below is favorable in that the Board grants a higher rating and a separate.  In regard to whether a nerve disability is present, the Board disagrees with the assertion that the findings are contradictory or ambiguous.  As will be described in more detail in the merits section below, the examination report comprehensively recites the Veteran's subjective complaints, including reports of numbness and paresthesias; however, an equally as comprehensive physical examination, including objective testing, revealed no evidence of pathology affecting the nerves of the knee.      

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R.  § 4.3 (2015). 

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2012).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Rating Analysis for Left Knee Disability

The Veteran maintains that his left knee disability is more severe than what is contemplated by the currently assigned 10 percent disability rating.  For the entire rating period on appeal, the Veteran's left knee disability, diagnosed as residuals of anterior cruciate ligament (ACL) with meniscal tear status post arthroscopic reconstruction, has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5259.  Under Diagnostic Code 5259, a 10 percent rating is warranted for symptomatic removal of a semilunar cartilage or meniscus.  Under Diagnostic Code 5258, a 20 percent rating may be assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

Another applicable regulation is Diagnostic Code 5257, which provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

As knee range of motion may be affected by this disability, the following criteria are applicable.  For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II. The Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261. VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004 (2004).

The Board notes that the criteria under Diagnostic Codes 5257, 5258-59 and 5260-61, are not necessarily overlapping, and therefore separate ratings may be assigned where appropriate symptomatology is shown.  See 38 C.F.R. § 4.25; Esteban v. Brown, 6 Vet. App. at 259;  Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

The evidence in this case includes service treatment records dated in September 2005 which show that the Veteran underwent arthroscopic surgery of the left knee for ACL reconstruction.  Further, a trephination of the undersurface lateral meniscus was performed as a result of a 5 mm posterior horn tear in the lateral meniscus.  

The Board finds that trephination procedures of the meniscus (i.e., involving taking a small needle and puncturing into the joint lining and into the substance of the meniscus to try to stimulate a healing response at that location) are distinguishable from partial or complete resection of the meniscus (removal).  

The Veteran was afforded a VA examination in December 2010.  The examiner diagnosed the Veteran with residuals of anterior cruciate ligament with meniscal tear status post arthroscopic reconstruction.  The Veteran reported flare-ups in the left knee associated with lifting, running, standing, and weather changes.  He reported knee pain, stiffness, weakness, and numbness and tingling below the knee.  Range of motion testing of the left knee was not conducted.  

The Veteran was afforded another VA knee examination in March 2012.  The examiner diagnosed the Veteran with left knee status post ACL injury and meniscal tear with reconstruction.  During the evaluation, the Veteran reported that he had pain in the left knee when going up stairs.  He also reported that the left knee felt "very wobbly," especially with running.  It was also noted that his knee gave out sometimes and ached more in cold, damp weather.  The Veteran denied flare-ups associated with the left knee.  Range of motion testing showed flexion limited to 135 degrees with no objective evidence of pain.  Extension was to 0 degrees with no objective evidence of pain.  The Veteran was able to perform repetitive use testing with no additional loss of motion, but there was functional loss or impairment noted, as follows: disturbance of locomotion; and interference with sitting, standing and weight bearing.  Muscle strength was normal; however, it was noted that the Veteran had anterior, posterior, and medial-lateral instability of the left knee.  There was no patellar subluxation or dislocation.  The examiner indicated that the Veteran had a past meniscal tear which resulted in frequent episodes of locking, pain, and effusion.  It was also noted that there were no records available regarding how extensive the 2005 surgery was in regards to repair of the meniscus versus a meniscectomy.  The Veteran occasionally used a brace.  X-rays of the left knee did not show degenerative or traumatic arthritis.  

Upon review of the evidence of record, and upon resolution of reasonable doubt in favor of the Veteran, the Board finds that a rating of 20 percent is more nearly approximated for the Veteran's meniscal condition under Diagnostic Code 5258.  The evidence does not show that the Veteran underwent "removal" of the meniscus.  See September 2005 operation report (showing meniscal trephination).  Neither is there evidence a "dislocated" meniscus.  However, the March 2012 VA examiner specifically indicated that the Veteran continued to have a left knee "meniscus tear," as well as frequent episodes of joint locking and pain.  As such, in view of the confluence of symptoms, a 20 percent (maximum rating) under Diagnostic Code 5258 is warranted.  

The Board further finds that in view of the extent of the in-service knee injury, which affected not only the meniscus but the ACL, a separate 10 percent rating for  slight medial instability of the left knee is also warranted under Diagnostic Code 5257.  In coming to this conclusion, it is noted Diagnostic Code 5258, which relates to the meniscus, does not mention instability; while there is no diagnostic code specific to an ACL injury, there is nothing in the diagnostic codes related to the knee that suggests ACL injury residuals would not cause instability.  Upon physical examination, the March 2012 VA examiner indicated that the Veteran had medial-lateral instability from 0-5 millimeters in the left knee.  The Board finds that this instability is likely related to the ACL injury residuals, and that a rating of 10 percent under Diagnostic Code 5257 is warranted.  A rating in excess of 10 percent is not warranted as the Veteran had the minimal amount of instability in the left knee (i.e., from 0-5 millimeters).  As such, the Board finds that a separate 10 percent rating, but no higher, for left knee instability is warranted for the entire rating period on appeal.  

The Board next finds that a higher rating in excess of 20 percent (or other separate ratings) are not warranted for the Veteran's left knee disability.  As noted above, the VA examiner found that the Veteran had full left knee extension even after repetitive use.  Also, flexion was, at worst, to 135 degrees with no objective evidence of pain in the left knee.  X-rays also did not indicate arthritis in the left knee.  Accordingly, the Board finds that a higher or separate rating is not warranted under Diagnostic Codes 5260, 5261 for the left knee for the entire rating period on appeal.

The Board has also considered other Diagnostic Codes relating to the left knee; however, the Board finds that they are not applicable.  For example, upon review of the claims file, the record does not demonstrate evidence of arthritis (5003), ankylosis of the knee (Diagnostic Code 5256); impairment of the tibia and fibula (Diagnostic Code 5262); or genu recurvatum (Diagnostic Code 5263).  As such, the Board finds that a higher or separate rating for the left knee is not warranted under any of these Diagnostic Codes.

The Board has also considered whether a higher rating is warranted based on additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, at 204-7.  During the March 2012 VA examination report discussed above, the Veteran denied flare-ups of the left knee.  The Veteran did, however, state that he occasionally wore a brace for his knee pain.  The VA examiner indicated that the Veteran was able to perform repetitive-use testing with no additional loss of motion in either extension or flexion, but that there was functional loss or impairment noted, as follows: disturbance of locomotion; and interference with sitting, standing and weight bearing.  Nonetheless, even considering the Veteran's reports of pain, left knee extension was normal and flexion was, at worst, to 135 degrees in the left knee.  And in assigning the higher rating and separate ratings herein, these factors have been considered in affording the Veteran all reasonable doubt.

For these reasons, the Board finds that the Veteran's service-connected left knee disability warrants the assignment of a  20 percent rating under Diagnostic Code 5258 for symptoms associated with meniscus impairment; and a separate 10 percent rating under Diagnostic Code for lateral instability associated with the ACL impairment.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.

The Board further notes that the March 2012 VA examiner indicated that the Veteran had multiple scars on his left knee as a result of his surgery.  It was noted that these scars were not painful, unstable, and did not total an area greater than 39 sq. cm.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  As such, a separate compensable rating for the Veteran's scars is not warranted.

Further, in a May 2012 rating decision, the RO granted service connection for the Veteran's scars; however, a 0 percent evaluation was assigned as the scars were found to be neither painful nor unstable.  The Veteran has not expressed disagreement with the May 2012 rating decision; as such, the Board finds that further consideration of the Veteran's left knee scars is not warranted at this time.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the left knee disability for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that all the symptomatology and impairment caused by the Veteran's left knee disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's left knee disability have been manifested by symptoms of pain, limitation of motion, instability, and some interference with standing, walking, and running.  The schedular rating criteria specifically provides limitation of motion (Diagnostic Codes 5260 and 5261), including motion limited to orthopedic factors such as pain, incoordination, weakness, and instability of station (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), which are incorporated into the schedular rating criteria . The Veteran has also been assigned a separate rating for left knee lateral instability and noncompensable ratings for his knee scars.   

The Veteran's interference with walking, standing, and running are contemplated by the rating criteria for limitation of motion.  See 38 C.F.R. § 4.45 (interference with standing, running, and walking are related considerations to painful motion). Further, the Board finds that these complaints, including the Veteran's use of a brace, are part of, similar to, and approximate, the symptoms of limited range of motion (i.e., difficulty walking, standing, and limitation in activity), which include limitations of motion due to DeLuca factors such as pain on movement, weakened movement, and fatigability (i.e., needing medication, use of a cane and brace, difficulty standing or walking for prolonged periods due to knee pain).  Comparing the Veteran's disability level and symptomatology of the left knee disability to the rating schedule, the Board finds that the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the left or right knee disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Finally, a total disability rating based on individual unemployability (TDIU) is considered an element of rating claims when raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this instance, however, the issue is not raised by the record.  There is no evidence that the left knee disability renders him unemployable, nor does the Veteran assert that he is unemployable.  Further, the Veteran indicated during the March 2012 VA examination that his left knee disability had a "minimal effect" on a sedentary job.  As such, the Board finds that a claim for a TDIU has not been raised by the record pursuant to Rice.  Id. 

	Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Veteran does not have chronic disease listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for a Nerve Dysfunction of the Left Knee

In his August 2011 Notice of Disagreement, the Veteran stated that the entire inside of his leg (below the knee) was numb.  He reported that he had not had feeling and had numbness and tingling in the leg since his surgery in 2005.  

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran does not have a current nerve dysfunction disability associated with the left knee or leg.   

The evidence includes a December 2010 VA examination where the Veteran reported numbness and tingling below the left knee.  The examiner diagnosed the Veteran with a nerve dysfunction status post surgery of the left knee.  It was noted that these symptoms were secondary to residuals of anterior cruciate ligament injury with meniscal tear left knee s/p arthroscopic reconstruction.  However, the examiner opined that he could not provide a nexus opinion as the Veteran had not attended EMG testing.  Therefore, the examiner was unable to clinically substantiate a nerve disorder without an EMG and nerve studies.

The Veteran was afforded a peripheral nerve VA examination in March 2012 VA.  During the evaluation, the Veteran reported that the 2005 left knee surgery he experienced problems with numbness of the left lateral inferior aspect of the left
knee.  The numbness was noted to be constant since the 2005 surgery.  He also experienced numbness in the left little toe and the other toes "tingle."  Sensory tests and an EMG were conducted, but revealed normal results.  The examiner indicated that the Veteran had subjective complaints of numbness and tingling, but there was a lack of objective findings/tests to support a diagnosis associated with a nerve condition.  Thus, no diagnosis was provided.

The Board has also considered the Veteran's statements regarding his belief that he has a disability manifested by numbness and tingling in the lower left leg.  As a lay person, the Veteran is competent to relate some symptoms that may be associated with a nerve dysfunction, such as pain, tingling, and numbness, but he does not have the requisite medical knowledge, training, or experience to be able to diagnose a nerve dysfunction.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Nerve disorders are medically complex disease processes because of their multiple possible etiologies, require specialized testing to diagnose (such as an EMG or nerve conduction study), and manifest even observable symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Thus, the Veteran's assertions that he currently has a nerve dysfunction associated with his left leg are not sufficient in this instance and are outweighed by other probative evidence of record, specifically the opinion of a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the competent evidence establishes that the Veteran does not have the disability for which service connection is sought.  Likewise, the weight of the evidence shows that he has not had such disability at any time during the course of the appeal.  As a result, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant appeal, the claim for service connection for a nerve dysfunction of the left lower extremity is not warranted. 


ORDER

For the entire rating period on appeal, a 20 percent rating for residuals of a left knee meniscal tear is granted.

For the entire rating period on appeal, a separate 10 percent rating for lateral instability associated with ACL impairment of the left knee disability is granted.

Service connection for nerve dysfunction of the left lower extremity is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


